Name: 2006/293/EC: Commission Decision of 12 April 2006 amending Commission Decision 2006/135/EC as regarding the establishment of areas A and B in certain Member States due to outbreaks of highly pathogenic avian influenza (notified under document number C(2006) 1583) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  health;  European Union law
 Date Published: 2006-04-20; 2007-05-08

 20.4.2006 EN Official Journal of the European Union L 107/44 COMMISSION DECISION of 12 April 2006 amending Commission Decision 2006/135/EC as regarding the establishment of areas A and B in certain Member States due to outbreaks of highly pathogenic avian influenza (notified under document number C(2006) 1583) (Text with EEA relevance) (2006/293/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Regulation (EC) 998/2003 of 26 May 2003 of the European Parliament and of the Council on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (3), and in particular Article 18 thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (4), and in particular Article 66(2) thereof, Whereas: (1) Germany has notified the Commission and the other Member States of an outbreak of highly pathogenic avian influenza A virus of subtype H5N1 in poultry on its territory and has taken the appropriate measures provided for in Commission Decision 2006/135/EC of 22 February 2006 concerning certain protection measures in relation to highly pathogenic avian influenza in the Community (5). (2) Following that outbreak, Germany took the necessary measures in accordance with Decision 2006/135/EC. After notification of those measures, the Commission has examined them in collaboration with the Member State concerned, and is satisfied that areas A and B established by that Member State are at sufficient distance to the outbreak in poultry. It is therefore necessary to establish areas A and B in Germany and to fix the duration of that regionalisation. (3) At the same time, in accordance with Article 2(4), (b) and (c) of Decision 2006/135/EC and following a final evaluation of the epidemiological situation with regard to highly pathogenic avian influenza of the subtype H5N1 in certain parts of France, the measures required for the areas established in accordance with Article 2(2) of that Decision have been discontinued in France. (4) It is therefore necessary to amend Parts A and B of Annex I to Decision 2006/135/EC accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2006/135/EC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC (OJ L 157, 30.4.2004, p. 33); corrected version (OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 146, 13.6.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 18/2006 (OJ L 4, 7.1.2006, p. 3). (4) OJ L 10, 14.1.2006, p. 16. (5) OJ L 52, 23.2.2006, p. 41. Decision as last amended by Decision 2006/251/EC (OJ L 91, 29.3.2006, p. 33). ANNEX Annex I to Decision 2006/135/EC is replaced by the following: ANNEX I PART A Area A as referred to in Article 2(1): ISO Country Code Member State Area A Date until applicable Code Name DE GERMANY Post code The municipalities of: 8.5.2006 Protection zone STADT MUTZSCHEN WERMSDORF Surveillance zone In the Kreis Muldental DORNREICHENBACH DÃ RRWEITZSCHEN KÃ HREN-BURKARDSHAIN NERCHAU THÃ MMLITZ-WALDE TREBSEN In the Kreis Torgau-Oschatz DAHLEN MÃ GELN SORNZIG-ABLASS In the Kreis DÃ ¶beln BOCKELWITZ LEISNIG SE SWEDEN Within the Kalmar LÃ ¤n, the following localities Post code Locality 24.4.2006 Protection zone 572 75 FIGEHOLM 572 95 FIGEHOLM Surveillance zone 572 75 FIGEHOLM 572 76 FÃ RBO 572 92 OSKARSHAMN 572 95 FIGEHOLM 572 96 FÃ RBO Extended surveillance zone (20 km) 380 75 BYXELKROK 570 91 KRISTDALA 572 37 OSKARSHAMN 572 40 OSKARSHAMN 572 41 OSKARSHAMN 572 61 OSKARSHAMN 572 63 OSKARSHAMN 572 75 FIGEHOLM 572 76 FÃ RBO 572 91 OSKARSHAMN 572 92 OSKARSHAMN 572 95 FIGEHOLM 572 96 FÃ RBO 590 91 HJORTED 590 93 GUNNEBO PART B Area B as referred to in Article 2(2): ISO Country Code Member State Area B Date until applicable Code Name DE GERMANY Post code The municipalities of: 8.5.2006 In the Kreis Muldental BAD LAUSICK BELGERSHAIN BENNEWITZ BORSDORF BRANDIS COLDITZ FALKENHAIN GRIMMA GROSSBARDAU GROSSBOTHEN HOHBURG MACHERN NAUNHOF OTTERWISCH PARTHENSTEIN THALLWITZ WURZEN ZSCHADRASS In the Kreis Torgau-Oschatz ARZBERG BEILRODE BELGERN CAVERTITZ DOMMITZSCH DREIHEIDE ELSNIG GROSSTREBEN-ZWETHAU LIEBSCHÃ TZBERG MOCKREHNA NAUNDORF OSCHATZ PFLÃ CKUFF SCHILDAU TORGAU TROSSIN ZINNA In the Kreis DÃ ¶beln DÃ BELN EBERSBACH GROSSWEITZSCHER HARTHA MOCHAU NIEDERSTRIEGIS OSTRAU ROSSWEIN WALDHEIM ZIEGRA-KNOBELSDORF ZSCHAITZ-OTTEWIG SE SWEDEN The entire Kalmar LÃ ¤n, except area A, including the localities of Post code Locality 24.4.2006 360 23 Ã LMEBODA 360 50 LESSEBO 360 52 KOSTA 360 53 SKRUV 360 60 VISSEFJÃ RDA 360 65 BODA GLASBRUK 360 70 Ã SEDA 360 77 FRÃ SEKE 361 30 EMMABODA 361 31 EMMABODA 361 32 EMMABODA 361 33 EMMABODA 361 42 LINDÃ S 361 53 BROAKULLA 361 91 EMMABODA 361 92 EMMABODA 361 93 BROAKULLA 361 94 ERIKSMÃ LA 361 95 LÃ NGASJÃ  370 17 ERINGSBODA 370 34 HOLMSJÃ  370 45 FÃ GELMARA 371 93 KARLSKRONA 380 30 ROCKNEBY 380 31 LÃ CKEBY 380 40 ORREFORS 380 41 GULLASKRUV 380 42 MÃ LERÃ S 380 44 ALSTERBRO 380 52 TIMMERNABBEN 380 53 FLISERYD 380 62 MÃ RBYLÃ NGA 380 65 DEGERHAMN 380 74 LÃ TTORP 380 75 BYXELKROK 382 30 NYBRO 382 31 NYBRO 382 32 NYBRO 382 33 NYBRO 382 34 NYBRO 382 35 NYBRO 382 36 NYBRO 382 37 NYBRO 382 38 NYBRO 382 39 NYBRO 382 40 NYBRO 382 41 NYBRO 382 42 NYBRO 382 43 NYBRO 382 44 NYBRO 382 45 NYBRO 382 46 NYBRO 382 90 Ã RSJÃ  382 91 NYBRO 382 92 NYBRO 382 93 NYBRO 382 94 NYBRO 382 96 NYBRO 382 97 Ã RSJÃ  383 30 MÃ NSTERÃ S 383 31 MÃ NSTERÃ S 383 32 MÃ NSTERÃ S 383 33 MÃ NSTERÃ S 383 34 MÃ NSTERÃ S 383 35 MÃ NSTERÃ S 383 36 MÃ NSTERÃ S 383 37 MÃ NSTERÃ S 383 38 MÃ NSTERÃ S 383 39 MÃ NSTERÃ S 383 91 MÃ NSTERÃ S 383 92 MÃ NSTERÃ S 384 30 BLOMSTERMÃ LA 384 31 BLOMSTERMÃ LA 384 40 Ã LEM 384 91 BLOMSTERMÃ LA 384 92 Ã LEM 384 93 Ã LEM 385 30 TORSÃ S 385 31 TORSÃ S 385 32 TORSÃ S 385 33 TORSÃ S 385 34 TORSÃ S 385 40 BERGKVARA 385 41 BERGKVARA 385 50 SÃ DERÃ KRA 385 51 SÃ DERÃ KRA 385 90 SÃ DERÃ KRA 385 91 TORSÃ S 385 92 GULLABO 385 93 TORSÃ S 385 94 BERGKVARA 385 95 TORSÃ S 385 96 GULLABO 385 97 SÃ DERÃ KRA 385 98 BERGKVARA 385 99 TORSÃ S 386 30 FÃ RJESTADEN 386 31 FÃ RJESTADEN 386 32 FÃ RJESTADEN 386 33 FÃ RJESTADEN 386 34 FÃ RJESTADEN 386 35 FÃ RJESTADEN 386 90 FÃ RJESTADEN 386 92 FÃ RJESTADEN 386 93 FÃ RJESTADEN 386 94 FÃ RJESTADEN 386 95 FÃ RJESTADEN 386 96 FÃ RJESTADEN 387 30 BORGHOLM 387 31 BORGHOLM 387 32 BORGHOLM 387 33 BORGHOLM 387 34 BORGHOLM 387 35 BORGHOLM 387 36 BORGHOLM 387 37 BORGHOLM 387 38 BORGHOLM 387 50 KÃ PINGSVIK 387 51 KÃ PINGSVIK 387 52 KÃ PINGSVIK 387 90 KÃ PINGSVIK 387 91 BORGHOLM 387 92 BORGHOLM 387 93 BORGHOLM 387 94 BORGHOLM 387 95 KÃ PINGSVIK 387 96 KÃ PINGSVIK 388 30 LJUNGBYHOLM 388 31 LJUNGBYHOLM 388 32 LJUNGBYHOLM 388 40 TREKANTEN 388 41 TREKANTEN 388 50 PÃ RYD 388 91 VASSMOLÃ SA 388 92 LJUNGBYHOLM 388 93 LJUNGBYHOLM 388 94 VASSMOLÃ SA 388 95 HALLTORP 388 96 LJUNGBYHOLM 388 97 HALLTORP 388 98 TREKANTEN 388 99 PÃ RYD 392 30 KALMAR 392 31 KALMAR 392 32 KALMAR 392 33 KALMAR 392 34 KALMAR 392 35 KALMAR 392 36 KALMAR 392 37 KALMAR 392 38 KALMAR 392 41 KALMAR 392 43 KALMAR 392 44 KALMAR 392 45 KALMAR 392 46 KALMAR 392 47 KALMAR 393 50 KALMAR 393 51 KALMAR 393 52 KALMAR 393 53 KALMAR 393 54 KALMAR 393 55 KALMAR 393 57 KALMAR 393 58 KALMAR 393 59 KALMAR 393 63 KALMAR 393 64 KALMAR 393 65 KALMAR 394 70 KALMAR 394 71 KALMAR 394 77 KALMAR 395 90 KALMAR 570 16 KVILLSFORS 570 19 PAULISTRÃ M 570 30 MARIANNELUND 570 31 INGATORP 570 72 FAGERHULT 570 75 FÃ GELFORS 570 76 RUDA 570 80 VIRSERUM 570 81 JÃ RNFORSEN 570 82 MÃ LILLA 570 83 ROSENFORS 570 84 MÃ RLUNDA 570 90 PÃ SKALLAVIK 570 91 KRISTDALA 572 30 OSKARSHAMN 572 31 OSKARSHAMN 572 32 OSKARSHAMN 572 33 OSKARSHAMN 572 34 OSKARSHAMN 572 35 OSKARSHAMN 572 36 OSKARSHAMN 572 37 OSKARSHAMN 572 40 OSKARSHAMN 572 41 OSKARSHAMN 572 50 OSKARSHAMN 572 51 OSKARSHAMN 572 60 OSKARSHAMN 572 61 OSKARSHAMN 572 62 OSKARSHAMN 572 91 OSKARSHAMN 572 93 OSKARSHAMN 572 96 FÃ RBO 574 96 VETLANDA 574 97 VETLANDA 577 30 HULTSFRED 577 31 HULTSFRED 577 32 HULTSFRED 577 33 HULTSFRED 577 34 HULTSFRED 577 35 HULTSFRED 577 36 HULTSFRED 577 37 HULTSFRED 577 38 HULTSFRED 577 39 HULTSFRED 577 50 SILVERDALEN 577 51 SILVERDALEN 577 90 HULTSFRED 577 91 HULTSFRED 577 92 HULTSFRED 577 93 HULTSFRED 577 94 LÃ NNEBERGA 579 30 HÃ GSBY 579 31 HÃ GSBY 579 32 HÃ GSBY 579 33 HÃ GSBY 579 40 BERGA 579 90 BERGA 579 92 HÃ GSBY 579 93 GRÃ NSKÃ RA 590 42 HORN 590 80 SÃ DRA VI 590 81 GULLRINGEN 590 83 STOREBRO 590 90 ANKARSRUM 590 91 HJORTED 590 92 TOTEBO 590 93 GUNNEBO 590 94 BLACKSTAD 590 95 LOFTAHAMMAR 590 96 Ã VERUM 590 98 EDSBRUK 593 30 VÃ STERVIK 593 31 VÃ STERVIK 593 32 VÃ STERVIK 593 33 VÃ STERVIK 593 34 VÃ STERVIK 593 35 VÃ STERVIK 593 36 VÃ STERVIK 593 37 VÃ STERVIK 593 38 VÃ STERVIK 593 39 VÃ STERVIK 593 40 VÃ STERVIK 593 41 VÃ STERVIK 593 42 VÃ STERVIK 593 43 VÃ STERVIK 593 50 VÃ STERVIK 593 51 VÃ STERVIK 593 52 VÃ STERVIK 593 53 VÃ STERVIK 593 54 VÃ STERVIK 593 61 VÃ STERVIK 593 62 VÃ STERVIK 593 91 VÃ STERVIK 593 92 VÃ STERVIK 593 93 VÃ STERVIK 593 95 VÃ STERVIK 593 96 VÃ STERVIK 594 30 GAMLEBY 594 31 GAMLEBY 594 32 GAMLEBY 594 91 GAMLEBY 594 92 GAMLEBY 594 93 GAMLEBY 594 94 GAMLEBY 597 40 Ã TVIDABERG 597 91 Ã TVIDABERG 597 96 Ã TVIDABERG 597 97 Ã TVIDABERG 598 30 VIMMERBY 598 31 VIMMERBY 598 32 VIMMERBY 598 34 VIMMERBY 598 35 VIMMERBY 598 36 VIMMERBY 598 37 VIMMERBY 598 38 VIMMERBY 598 39 VIMMERBY 598 40 VIMMERBY 598 91 VIMMERBY 598 92 VIMMERBY 598 93 VIMMERBY 598 94 VIMMERBY 598 95 VIMMERBY 598 96 VIMMERBY 615 92 VALDEMARSVIK 615 94 VALDEMARSVIK 615 95 VALDEMARSVIK